



EXHIBIT 10.7


 STARBUCKS CORPORATION
2005 LONG-TERM EQUITY INCENTIVE PLAN
(Effective February 9, 2005, as amended and restated by the Company’s
shareholders effective March 20, 2013, as restated on April 9, 2015 to reflect
adjustments for the 2-for-1 forward stock split effective on such date, and as
amended and restated by the Board on September 11, 2018.)
Section 1.
Purpose of the Plan
1


 
Section 2.
Definitions
1


(a)
Active Status
1


(b)
ASC 718
1


(c)
Award
2


(d)
Award Agreement
2


(e)
Beneficial Ownership
2


(f)
Board
2


(g)
Change of Control
2


(h)
Code
3


(i)
Committee
3


(j)
Common Stock
3


(k)
Company
3


(l)
Consultant
3


(m)
Director
3


(n)
Disability
3


(o)
Exchange Act
3


(p)
Executive Officers
3


(q)
Fair Market Value
3


(r)
FLSA
3


(s)
Prior Plans
4


(t)
Incentive Stock Option
4


(u)
Independent Director
4


(v)
Maximum Annual Participant Award
4


(w)
Misconduct
4


(x)
Nasdaq
5


(y)
Nominating and Corporate Governance Committee
5


(z)
Non-Employee Director
5


(aa)
Nonqualified Stock Option
5


(bb)
Option
5


(cc)
Optionee
5


(dd)
Original Effective Date
5


(ee)
Parent
5


(ff)
Participant
5


(gg)
Partner
5


 
 
 
 
 
 
 
 
 
 
 
 





i

--------------------------------------------------------------------------------





(hh)
Performance Criteria
5


(ii)
Plan
6


(jj)
Plan Minimum Vesting or Issuance Requirements
6


(kk)
Reprice
6


(ll)
Resignation (or Resign) for Good Reason
6


(mm)
Restated Effective Date
6


(nn)
Restricted Stock
6


(oo)
Restricted Stock Units
6


(pp)
Retirement
6


(qq)
SAR
6


(rr)
SEC
7


(ss)
Share
7


(tt)
Stand-Alone SARs
7


(uu)
Stock Award
7


(vv)
Subcommittee
7


(ww)
Subsidiary
7


(xx)
Tandem SARs
7


 
Section 3.
Administration of the Plan
7


(a)
Authority
7


(b)
Powers of the Committee
7


(c)
Effect of Committee's Decision
8


(d)
Delegation
8


(e)
Administration
9


 
Section 4.
Shares Subject to the Plan
9


(a)
Reservation of Shares
9


(b)
Time of Granting Awards
10


(c)
Securities Law Compliance
10


(d)
Substitutions and Assumptions
10


 
Section 5.
Adjustments to Shares Subject to the Plan
10


 
Section 6.
General Eligibility
11


(a)
Awards
11


(b)
Maximum Annual Participant Award
11


(c)
No Employment/Service Rights
11


 
Section 7.
Procedure for Exercise of Awards; Rights as a Shareholder
11


(a)
Procedure
11


(b)
Method of Payment
12


(c)
Withholding Obligations
12


(d)
Shareholder Rights
12


(e)
Non-Transferability of Awards
12


 
Section 8.
Expiration of Awards
12


(a)
Expiration, Termination or Forfeiture of Awards
13


(b)
Extension of Term
13


 
Section 9.
Effect of Change of Control
13





ii

--------------------------------------------------------------------------------





(a)
Acceleration
13


(b)
Definition
14


 
Section 10.
Grant, Terms and Conditions of Options
14


(a)
Designation
14


(b)
Terms of Options
14


(c)
Option Exercise Prices
15


(d)
Vesting
15


(e)
Substitution of SARs for Options
15


(f)
Exercise
16


(g)
One-Time Option Exchange Offer
16


 
Section 11.
Grant, Terms and Conditions of Stock Awards, Restricted Stock and Restricted
Stock Units
16


(a)
Designation
16


(b)
Performance Criteria
16


(c)
Vesting
17


(d)
Plan Minimum Vesting or Issuance Requirements
17


 
Section 12.
Grant, Terms and Conditions of SARs
18


(a)
Grants
18


(b)
Tandem SARs
18


(c)
Stand-Alone SARs
19


(d)
Exercised SARs
19


 
Section 13.
Term of Plan
19


 
Section 14.
Amendment and Termination of the Plan
20


(a)
Amendment and Termination
20


(b)
Participants in Foreign Countries
20


(c)
Effect of Amendment or Termination
20


 
Section 15.
Shareholder Approval
20


 
Section 16.
No Liability of Company
20


 
Section 17.
Non-Exclusivity of Plan
20


 
Section 18.
Governing Law
21







iii

--------------------------------------------------------------------------------






STARBUCKS CORPORATION
2005 LONG-TERM EQUITY INCENTIVE PLAN
PART 1
PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES


Section 1. Purpose of the Plan. The purposes of this Plan are (a) to attract and
retain the most talented Partners, officers and Directors available, and (b) to
promote the growth and success of the Company’s business, (i) by aligning the
long-term interests of Partners, officers and Directors with those of the
shareholders by providing an opportunity to acquire an interest in the Company
and (ii) by providing both rewards for exceptional performance and long term
incentives for future contributions to the success of the Company and its
Subsidiaries.
The Plan permits the grant of Incentive Stock Options, Nonqualified Stock
Options, Stock Awards, Restricted Stock, Restricted Stock Units, or SARs, at the
discretion of the Committee. Each Award will be subject to conditions specified
in the Plan and in the terms of the Award Agreement, such as continued
employment or satisfaction of performance criteria.
This Plan will serve as a framework for the Committee to establish sub-plans or
procedures governing the grants to Partners, Directors and Consultants and
Partners working outside of the United States. The awards granted under the
Prior Plans shall continue to be administered under the Prior Plans until such
time as those options are exercised, expire or become unexercisable for any
reason.
Section 2. Definitions. As used herein, the following definitions shall apply:


(a)
“Active Status” shall mean (i) for Partners, the absence of any interruption or
termination of service as a Partner, (ii) for Directors, that the Director has
not been removed from the Board for cause (as determined by the Company’s
shareholders), and (iii) for Consultants, the absence of any interruption,
expiration, or termination of such person’s consulting or advisory relationship
with the Company or any Subsidiary or the occurrence of any termination event as
set forth in such person’s Award Agreement. Active Status shall not be
considered interrupted (A) for a Partner in the case of sick leave, maternity
leave, infant care leave, medical emergency leave, military leave, or any other
leave of absence properly taken in accordance with the policies of the Company
or any applicable Subsidiary as may be in effect from time to time, and (B) for
a Consultant, in the case of any temporary interruption in such person’s
availability to provide services to the Company or any Subsidiary which has been
granted in writing by an authorized officer of the Company. Whenever a mandatory
severance period applies under applicable law with respect to a termination of
service as a Partner, Active Status shall be considered terminated upon such
Partner’s receipt of notice of termination in whatever form prescribed by
applicable law.

(b)
“ASC 718” shall mean Accounting Standards Codification (ASC) Topic 718, “Stock
Compensation,” as promulgated by the Financial Accounting Standards Board.



1





--------------------------------------------------------------------------------







(c)
“Award” shall mean any award or benefits granted under the Plan, including
Options, Stock Awards, Restricted Stock, Restricted Stock Units, and SARs.

(d)
“Award Agreement” shall mean a written or electronic agreement or other
instrument as may be approved from time to time by the Committee setting forth
the terms of the Award. An Award Agreement may be in the form of an agreement to
be executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Committee.

(e)
“Beneficial Ownership” shall have the meaning set forth in Rule 13d-3
promulgated under the Exchange Act.

(f)
“Board” shall mean the Board of Directors of the Company.

(g)
“Change of Control” shall mean the first day that any one or more of the
following conditions shall have been satisfied:

(i)
the sale, liquidation or other disposition of all or substantially all of the
Company’s assets in one or a series of related transactions;

(ii)
an acquisition (other than directly from the Company) of any outstanding voting
securities by any person, after which such person (as the term is used for
purposes of Section 13(d) or 14(d) of the Exchange Act) has Beneficial Ownership
of twenty-five percent (25%) or more of the then outstanding voting securities
of the Company, other than a Board approved transaction;

(iii)
during any 12-consecutive month period, the individuals who, at the beginning of
such period, constitute the Board (“Incumbent Directors”) cease for any reason
other than death to constitute at least a majority of the members of the Board;
provided however that except as set forth in this Section 2(g)(iii), an
individual who becomes a member of the Board subsequent to the beginning of the
12-month period, shall be deemed to have satisfied such 12-month requirement and
shall be deemed an Incumbent Director if such Director was elected by or on the
recommendation of or with the approval of at least two-thirds of the Directors
who then qualified as Incumbent Directors either actually (because they were
Directors at the beginning of such period) or by operation of the provisions of
this section; if any such individual initially assumes office as a result of or
in connection with either an actual or threatened solicitation with respect to
the election of Directors (as such terms are used in Rule 14a-12(c) of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitations of proxies or consents by or on behalf of a person other than the
Board, then such individual shall not be considered an Incumbent Director; or

(iv)
a merger, consolidation or reorganization of the Company, as a result of which
the shareholders of the Company immediately prior to such merger, consolidation
or reorganization own directly or indirectly immediately following such merger,
consolidation or reorganization less than fifty percent (50%) of the combined
voting



2





--------------------------------------------------------------------------------





power of the outstanding voting securities of the entity resulting from such
merger, consolidation or reorganization.
(h)
“Code” shall mean the Internal Revenue Code of 1986, as amended.

(i)
“Committee” shall mean the Compensation and Management Development Committee
appointed by the Board.

(j)
“Common Stock” shall mean the common stock of the Company, par value $0.001 per
share, subject to adjustment as provided in Section 5.

(k)
“Company” shall mean Starbucks Corporation, a Washington corporation, and any
successor thereto.

(l)
“Consultant” shall mean any person, except a Partner, engaged by the Company or
any Subsidiary of the Company, to render personal services to such entity,
including as an advisor, pursuant to the terms of a written agreement.

(m)
“Director” shall mean a member of the Board.

(n)
“Disability” shall mean (i) in the case of a Participant whose employment with
the Company or a Subsidiary is subject to the terms of an employment or
consulting agreement that includes a definition of “Disability,” the term
“Disability” as used in this Plan shall have the meaning set forth in such
employment or consulting agreement during the period that such employment or
consulting agreement remains in effect; and (ii) in all other cases, the term
“Disability” as used in this Plan shall have the same meaning as set forth under
the Company’s long-term disability plan applicable to the Participant as may be
amended from time to time, and in the event the Company does not maintain any
such plan with respect to a Participant, a physical or mental condition
resulting from bodily injury, disease or mental disorder which renders the
Participant incapable of continuing his or her usual and customary employment
with the Company or a Subsidiary, as the case may be, for a period of not less
than 120 days or such other period as may be required by applicable law.

(o)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p)
“Executive Officers” shall mean the officers of the Company as such term is
defined in Rule 16a-1 under the Exchange Act.

(q)
“Fair Market Value” shall mean the closing price per share of the Common Stock
on Nasdaq as to the date specified (or the previous trading day if the date
specified is a day on which no trading occurred), or if Nasdaq shall cease to be
the principal exchange or quotation system upon which the shares of Common Stock
are listed or quoted, then such exchange or quotation system as the Company
elects to list or quote its shares of Common Stock and that the Committee
designates as the Company’s principal exchange or quotation system.

(r)
“FLSA” shall mean the Fair Labor Standards Act of 1938, as amended.



3





--------------------------------------------------------------------------------







(s)
“Prior Plans” shall mean the Starbucks Corporation Company-Wide 1991 Stock
Option Plan, as amended, the Starbucks Corporation Amended and Restated Key
Employee Stock Option Plan-1994, as amended, and the Starbucks Corporation
Amended and Restated 1989 Stock Option Plan for Non-Employee Directors.

(t)
“Incentive Stock Option” shall mean any Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(u)
“Independent Director” shall mean a Director who: (1) meets the independence
requirements of Nasdaq, or if Nasdaq shall cease to be the principal exchange or
quotation system upon which the shares of Common Stock are listed or quoted,
then such exchange or quotation system as the Company elects to list or quote
its shares of Common Stock and that the Committee designates as the Company’s
principal exchange or quotation system; (2) qualifies as an “outside director”
under Section 162(m) of the Code; (3) qualifies as a “non-employee director”
under Rule 16b-3 promulgated under the Exchange Act; and (4) satisfies
independence criteria under any other applicable laws or regulations relating to
the issuance of Shares to Partners.

(v)
“Maximum Annual Participant Award” shall have the meaning set forth in
Section 6(b).

(w)
“Misconduct” shall mean any of the following; provided, however, that with
respect to Non-Employee Directors “Misconduct” shall mean subsection (viii)
only:

(i)
any material breach of an agreement between the Participant and the Company or
any Subsidiary which, if curable, has not been cured within twenty (20) days
after the Participant has been given written notice of the need to cure such
breach, or which breach, if previously cured, recurs;

(ii)
willful unauthorized use or disclosure of confidential information or trade
secrets of the Company or any Subsidiary by the Participant;

(iii)
the Participant’s continued willful and intentional failure to satisfactorily
perform Participant’s essential responsibilities, provided that the Participant
has been given at least thirty (30) days’ written notice of the need to cure the
failure and cure has not been effected within that time period, or which
failure, if previously cured, recurs;

(iv)
material failure of the Participant to comply with rules, policies or procedures
of the Company or any Subsidiary as they may be amended from time to time,
provided that the Participant has been given at least thirty (30) days’ written
notice of the need to cure the failure, if such failure is curable, and cure has
not been effected within that time period, or which failure, if previously
cured, recurs;

(v)
Participant’s dishonesty, fraud or gross negligence related to the business or
property of the Company or any Subsidiary;

(vi)
personal conduct that is materially detrimental to the business of the Company
or any Subsidiary;



4





--------------------------------------------------------------------------------







(vii)
conviction of or plea of nolo contendere to a felony; or

(vii)
in the case of Non-Employee Directors, the removal from the Board for cause (as
determined by the Company’s shareholders).

(x)
“Nasdaq” shall mean The Nasdaq Stock Market, Inc.

(y)
“Nominating and Corporate Governance Committee” shall mean the Nominating and
Corporate Governance Committee appointed by the Board.

(z)
“Non-Employee Director” shall mean a Director who is not a Partner.

(aa)
“Nonqualified Stock Option” shall mean an Option that does not qualify or is not
intended to qualify as an Incentive Stock Option.

(bb) “Option” shall mean a stock option granted pursuant to Section 10 of the
Plan.
(cc) “Optionee” shall mean a Participant who has been granted an Option.
(dd) “Original Effective Date” shall mean February 9, 2005, the date on which
the Company’s shareholders first approved this Plan in accordance with
applicable Nasdaq rules.


(ee) “Parent” shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.


(ff) “Participant” shall mean a Partner, Director or Consultant granted an
Award.
(gg) “Partner” shall mean any person, including an officer, who is a common law
employee of, receives remuneration for personal services to, is reflected on the
official human resources database as an employee of, and is on the payroll of
the Company or any Subsidiary of the Company. A person is on the payroll if he
or she is paid from or at the direction of the payroll department of the
Company, or any Subsidiary of the Company. Persons providing services to the
Company, or to any Subsidiary of the Company, pursuant to an agreement with a
staff leasing organization, temporary workers engaged through or employed by
temporary or leasing agencies, and workers who hold themselves out to the
Company, or a Subsidiary to which they are providing services as being
independent contractors, or as being employed by or engaged through another
company while providing the services, and persons covered by a collective
bargaining agreement (unless the collective bargaining agreement applicable to
the person specifically provides for participation in this Plan) are not
Partners for purposes of this Plan and do not and cannot participate in this
Plan, whether or not such persons are, or may be reclassified by the courts, the
Internal Revenue Service, the U.S. Department of Labor, or other person or
entity as, common law employees of the Company, or any Subsidiary, either solely
or jointly with another person or entity.


(hh) “Performance Criteria” shall have the meaning set forth in Section 11(b).


5





--------------------------------------------------------------------------------







(ii) “Plan” shall mean this Starbucks Corporation 2005 Long-Term Equity
Incentive Plan, including any amendments thereto.


(jj) “Plan Minimum Vesting or Issuance Requirements” shall mean the minimum
vesting requirements for Restricted Stock or Restricted Stock Units under Plan
Section 11(d) hereunder.


(kk) “Reprice” shall mean the reduction of the exercise price of Options or SARs
previously awarded, and, at any time when the exercise price of Options or SARs
is above the Fair Market Value of a share of Common Stock, the cancellation and
re-grant or the exchange of such outstanding Options or SARs for either cash or
a new Award with a lower (or no) exercise price.


(ll) “Resignation (or Resign) for Good Reason” shall mean any voluntary
termination by written resignation of the Active Status of any Partner after a
Change of Control because of: (1) a material reduction in the Partner’s
authority, responsibilities or scope of employment; (2) an assignment of duties
to the Partner inconsistent with the Partner’s role at the Company (including
its Subsidiaries) prior to the Change of Control, (3) a reduction in the
Partner’s base salary or total incentive compensation; (4) a material reduction
in the Partner’s benefits unless such reduction applies to all Partners of
comparable rank; or (5) the relocation of the Partner’s primary work location
more than fifty (50) miles from the Partner’s primary work location prior to the
Change of Control; provided that the Partner’s written notice of voluntary
resignation must be tendered within one (1) year after the Change of Control,
and shall specify which of the events described in (1) through (5) resulted in
the resignation.


(mm) “Restated Effective Date” shall mean the date on which the Company’s
shareholders approved this amendment and restatement of the Plan in accordance
with applicable Nasdaq rules.


(nn) “Restricted Stock” shall mean a grant of Shares pursuant to Section 11 of
the Plan.


(oo) “Restricted Stock Units” shall mean a grant of the right to receive Shares
or their cash equivalent (or both) pursuant to Section 11 of the Plan.


(pp) “Retirement” shall mean, (i) with respect to any Partner, voluntary
termination of employment after attainment of age 55 and at least ten (10) years
of credited service with the Company or any Subsidiary (but only during the time
the Subsidiary was a Subsidiary), as determined by the Committee in its sole
discretion, and (ii) with respect to any Non- Employee Director, ceasing to be a
Director pursuant to election by the Company’s shareholders or by voluntary
resignation with the approval of the Board’s chair after having attained the age
of 55 years and served continuously on the Board for at least six years.


(qq) “SAR” shall mean a stock appreciation right awarded pursuant to Section 12
of the Plan.


6





--------------------------------------------------------------------------------









(rr) “SEC” shall mean the Securities and Exchange Commission.


(ss) “Share” shall mean one share of Common Stock, as adjusted in accordance
with Section 5 of the Plan.


(tt) “Stand-Alone SARs” shall have the meaning set forth in Section 12(c) of the
Plan.


(uu) “Stock Award” shall mean an award of fully vested Shares granted pursuant
to Section 11 of the Plan.


(vv) “Subcommittee” shall have the meaning set forth in Section 3(d).


(ww) “Subsidiary” shall mean (1) in the case of an Incentive Stock Option a
“subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code, and (2) in the case of a Nonqualified Stock Option,
Restricted Stock, a Restricted Stock Unit or a SAR, in addition to a subsidiary
corporation as defined in (1), (A) a limited liability company, partnership or
other entity in which the Company controls fifty percent (50%) or more of the
voting power or equity interests, or (B) an entity with respect to which the
Company possesses the power, directly or indirectly, to direct or cause the
direction of the management and policies of that entity, whether through the
Company’s ownership of voting securities, by contract or otherwise.


(xx) “Tandem SARs” shall have the meaning set forth in Section 12(b) of the
Plan.


Section 3. Administration of the Plan.


(a)
Authority. The Plan shall be administered by the Committee. The Committee shall
have full and exclusive power to administer the Plan on behalf of the Board,
subject to such terms and conditions as the Committee may prescribe.
Notwithstanding anything herein to the contrary, the Committee’s power to
administer the Plan, and actions the Committee takes under the Plan, shall be
subject to the limitation that certain actions may be subject to review and
approval by either the full Board or a panel consisting of all of the
Independent Directors of the Company.

(b)
Powers of the Committee. Subject to the other provisions of this Plan, the
Committee shall have the authority, in its discretion:

(i)
to grant Incentive Stock Options, Nonqualified Stock Options, Stock Awards,
Restricted Stock, Restricted Stock Units, and SARs to Participants and to
determine the terms and conditions of such Awards, including the determination
of the Fair Market Value of the Shares and the exercise price, and to modify or
amend each Award, with the consent of the Participant when required;

(ii)
to determine the Participants, to whom Awards, if any, will be granted
hereunder, the timing of such Awards, and the number of Shares to be represented
by each Award;

(iii)
to construe and interpret the Plan and the Awards granted hereunder;



7





--------------------------------------------------------------------------------







(iv)
to prescribe, amend, and rescind rules and regulations relating to the Plan,
including the forms of Award Agreement and manner of acceptance of an Award, and
to take or approve such further actions as it determines necessary or
appropriate to the administration of the Plan and Awards, such as correcting a
defect or supplying any omission, or reconciling any inconsistency so that the
Plan or any Award Agreement complies with applicable law, regulations and
listing requirements and so as to avoid unanticipated consequences or address
unanticipated events (including any temporary closure of Nasdaq, disruption of
communications or natural catastrophe) deemed by the Committee to be
inconsistent with the purposes of the Plan or any Award Agreement, provided that
no such action shall be taken absent shareholder approval to the extent required
under Section 14;

(v)
to establish performance criteria for Awards made pursuant to the Plan in
accordance with a methodology established by the Committee, and to determine
whether performance goals have been attained;

(vi)
to accelerate or defer (with the consent of the Participant) the exercise or
vested date of any Award;

(vii)
to authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Award previously granted by the
Committee;

(viii) to establish sub-plans, procedures or guidelines for the grant of Awards
to Partners, Directors, Consultants and Partners working outside of the United
States; and


(ix) to make all other determinations deemed necessary or advisable for the
administration of the Plan;


provided that, no consent of a Participant is necessary under clauses (i) or
(vi) if a modification, amendment, acceleration, or deferral, in the reasonable
judgment of the Committee confers a benefit on the Participant or is made
pursuant to an adjustment in accordance with Section 5.


(c)
Effect of Committee’s Decision. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Participants,
the Company (including its Subsidiaries), any shareholder and all other persons.

(d)
Delegation. Consistent with the Committee’s charter, as such charter may be
amended from time to time, the Committee may delegate (i) to one or more
separate committees consisting of members of the Committee or other Directors
(any such committee a “Subcommittee”), or (ii) to an Executive Officer of the
Company, the ability to grant Awards and take the other actions described in
Section 3(b) with respect to Participants who are not Executive Officers, and
such actions shall be treated for all purposes as if taken by the Committee;
provided that the grant of Awards shall be made in accordance with parameters
established by the Committee. Any action by any such Subcommittee or Executive
Officer within the scope of such delegation shall be deemed for all purposes to
have been taken by the Committee.



8





--------------------------------------------------------------------------------







(e)
Administration. The Committee may delegate the administration of the Plan to an
officer or officers of the Company, and such administrator(s) may have the
authority to directly, or under their supervision, execute and distribute
agreements or other documents evidencing or relating to Awards granted by the
Committee under this Plan, to maintain records relating to the grant, vesting,
exercise, forfeiture or expiration of Awards, to process or oversee the issuance
of Shares upon the exercise, vesting and/or settlement of an Award, to interpret
the terms of Awards and to take such other actions as the Committee may specify.
Any action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such administrator, provided that
the actions and interpretations of any such administrator shall be subject to
review and approval, disapproval or modification by the Committee.

Section 4. Shares Subject to the Plan.


(a)
Reservation of Shares. Subject to the provisions of Sections 5 of the Plan, the
number of shares authorized for issuance under the Plan pursuant to Awards
granted on or after September 30, 2012 shall be 139,224,716 (as adjusted to
reflect the 2-for-1 forward stock split effective on April 9, 2015) plus any
shares that on September 30, 2012 are subject to outstanding awards under the
Plan or the Prior Plans that after such date cease to be subject to such awards
for any reason other than such awards having been exercised. Subject to the
provisions of Sections 5 of the Plan, the maximum aggregate number of Shares
(adjusted, proportionately, in the event of any stock split or stock dividend
with respect to the Shares) which may be granted as Incentive Stock Options
under the Plan shall not exceed 139,224,716. The aggregate number of Shares
available for issuance under the Plan will be reduced by 2.1 Shares for each
Share delivered in settlement of any Stock Award or any award of Restricted
Stock or Restricted Stock Unit and one Share for each Share delivered in
settlement of an Option or a SAR. If an Award expires, is forfeited, is settled
in cash or becomes unexercisable for any reason without having been exercised in
full, the undelivered Shares which were subject thereto shall, unless the Plan
shall have been terminated, become available for future Awards under the Plan.
Notwithstanding the foregoing, Shares subject to an Award under this Plan may
not again be made available for issuance under this Plan if such Shares are:
(i) shares that were subject to a stock-settled SAR and were not issued upon the
net settlement or net exercise of such SAR, (ii) shares used to pay the exercise
price of an Option, (iii) shares delivered to or withheld by the Company to pay
the withholding taxes related to an Option or a Stock Appreciation Right, or
(iv) shares repurchased on the open market with the proceeds of an Option
exercise. Shares available for issuance under the Plan shall be increased by any
shares of Common Stock subject to outstanding awards under the Prior Plans on
the date of shareholder approval of the Plan that later cease to be subject to
such awards for any reason other than such awards having been exercised, subject
to adjustment from time to time as provided in Section 5, which shares of Common
Stock shall, as of the date such shares cease to be subject to such awards,
cease to be available for grant and issuance under the Prior Plans, but shall be
available for issuance under the Plan. Any Shares that become available for
grant pursuant to this Section 4(a) shall be added back as one Share if such
shares were subject to Options



9





--------------------------------------------------------------------------------





or SARs granted under this Plan or options or stock appreciation rights granted
under a Former Plan, and as 2.1 Shares if such shares were subject to Awards
other than Options or SARs granted under this Plan or subject to awards other
than options or stock appreciation rights granted under a Former Plan. The
Shares may be authorized but unissued, or reacquired shares of Common Stock.
(b)
Time of Granting Awards. The date of grant of an Award shall, for all purposes,
be the date on which the Company completes the corporate action relating to the
grant of such Award and all conditions to the grant have been satisfied,
provided that conditions to the exercise of an Award shall not defer the date of
grant. Notice of a grant shall be given to each Participant to whom an Award is
so granted within a reasonable time after the determination has been made.

(c)
Securities Law Compliance. Shares shall not be issued pursuant to the exercise
of an Award unless the exercise of such Award and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated under either such Act, and
the requirements of any stock exchange or quotation system upon which the Shares
may then be listed or quoted, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

(d)
Substitutions and Assumptions. The Board or the Committee shall have the right
to substitute or assume Awards in connection with mergers, reorganizations,
separations, or other transactions to which Section 424(a) of the Code applies,
provided such substitutions and assumptions are permitted by Section 424 of the
Code and the regulations promulgated thereunder. The number of Shares reserved
pursuant to Section 4(a) may be increased by the corresponding number of Awards
assumed and, in the case of a substitution, by the net increase in the number of
Shares subject to Awards before and after the substitution.

Section 5. Adjustments to Shares Subject to the Plan.


If any change is made to the Shares by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Shares as a class without the Company’s receipt
of consideration, appropriate adjustments shall be made to (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the number
and/or class of securities and/or the price per Share covered by outstanding
Awards under the Plan, (iii) the Maximum Annual Participant Award, and (iv) the
maximum number of Shares that can be granted as Incentive Stock Options under
the Plan. The Committee may also make adjustments described in (i)-(iv) of the
previous sentence in the event of any distribution of assets to shareholders
other than a normal cash dividend. In determining adjustments to be made under
this Section 5, the Committee may take into account such factors as it deems
appropriate, including the restrictions of applicable law and the potential tax
consequences of an adjustment, and in light of such factors may make adjustments
that are not uniform or proportionate among outstanding Awards. Adjustments, if
any, and any determinations or interpretations, including any determination of
whether a distribution is other than a


10





--------------------------------------------------------------------------------





normal cash dividend, made by the Committee shall be final, binding and
conclusive. For purposes of this Section 5, conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.”


Except as expressly provided herein, no issuance by the Company of shares of any
class, or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.
PART II
TERMS APPLICABLE TO ALL AWARDS




Section 6. General Eligibility.


(a)
Awards. Awards may be granted to Participants who are Partners, Directors or
Consultants; provided however that Incentive Stock Options may only be granted
to Partners.

(b)
Maximum Annual Participant Award. Subject to adjustment pursuant to Section 5,
the aggregate number of Shares with respect to which an Award or Awards may be
granted to any one Participant in any one taxable year of the Company (the
“Maximum Annual Participant Award”) shall not exceed 10,000,000 shares of Common
Stock. If an Option is in tandem with a SAR, such that the exercise of the
Option or SAR with respect to a Share cancels the tandem SAR or Option right,
respectively, with respect to each Share, the tandem Option and SAR rights with
respect to each Share shall be counted as covering but one Share for purposes of
the Maximum Annual Participant Award.

(c)
No Employment/Service Rights. Nothing in the Plan shall confer upon any
Participant the right to an Award or to continue in service as a Partner or
Consultant for any period of specific duration, or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary employing or
retaining such person), or of any Participant, which rights are hereby expressly
reserved by each, to terminate such person’s services at any time for any
reason, with or without cause.

Section 7. Procedures for Exercise of Awards; Rights as a Shareholder.


(a)
Procedure. An Award shall be exercised when written, electronic or verbal notice
of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Plan, in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. Full payment
may, as authorized by the Committee, consist of any consideration and method of
payment allowable under Section 7(b) of the Plan. The Company shall issue (or
cause to be issued) such share certificate promptly upon exercise of the Award.
In the event that the exercise of an Award is treated in part as



11





--------------------------------------------------------------------------------





the exercise of an Incentive Stock Option and in part as the exercise of a
Nonqualified Stock Option pursuant to Section 10(a), the Company shall issue a
share certificate evidencing the Shares treated as acquired upon the exercise of
an Incentive Stock Option and a separate share certificate evidencing the Shares
treated as acquired upon the exercise of a Nonqualified Stock Option, and shall
identify each such certificate accordingly in its share transfer records. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the share certificate is issued, except as provided in
Section 5 of the Plan.
(b)
Method of Payment. The consideration to be paid for any Shares to be issued upon
exercise or other required settlement of an Award, including the method of
payment, shall be determined by the Committee and which forms may include:
(i) with respect to an Option, a request that the Company or the designated
brokerage firm conduct a cashless exercise of the Option; (ii) cash;
(iii) tender of shares of Common Stock owned by the Participant; and
(iv) withholding of shares of Common Stock that otherwise would be issued upon
exercise or settlement of the Award, in each case, in accordance with rules
established by the Committee from time to time. Shares used to pay the exercise
price shall be valued at their Fair Market Value on the exercise date.

(c)
Withholding Obligations. To the extent required by applicable federal, state,
local or foreign law, the Committee may and/or a Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise with respect to any Incentive Stock Option,
Nonqualified Stock Option, SAR, Stock Award, Restricted Stock or Restricted
Stock Units, or any sale of Shares. The Company shall not be required to issue
Shares or to recognize the disposition of such Shares until such obligations are
satisfied. These obligations may be satisfied by having the Company withhold a
portion of the Shares that otherwise would be issued to a Participant under such
Award or by tendering Shares previously acquired by the Participant in
accordance with rules established by the Committee from time to time. The value
of the Shares so withheld or tendered may not exceed the employer’s minimum
required tax withholding rate.

(d)
Shareholder Rights. Except as otherwise provided in this Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the share certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award.

(e)
Non-Transferability of Awards. An Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in exchange for consideration, except
that an Award may be transferred by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant; unless the Committee permits further transferability, on a
general or specific basis, in which case the Committee may impose conditions and
limitations on any permitted transferability.



12





--------------------------------------------------------------------------------







Section 8. Expiration of Awards.


(a)
Expiration, Termination or Forfeiture of Awards. Unless otherwise provided in
this Plan or in the applicable Award Agreement or any severance or employment
agreement, unvested Awards granted under this Plan shall expire, terminate, or
otherwise be forfeited immediately upon termination of a Participant’s Active
Status for any reason, and vested Awards granted under this Plan shall expire,
terminate, or otherwise be forfeited as follows:



(i)
three (3) months after the date the Company delivers a notice of termination of
Active Status for a Participant other than a Non-Employee Director, other than
in circumstances covered by (ii), (iii), (iv) or (v) below; or thirty-six (36)
months after the date a Non-Employee Director ceases to be a Director, other
than in circumstances covered by (ii) and (iv) below;



(ii)
immediately upon termination of a Participant’s Active Status for Misconduct;

(iii)
twelve (12) months after the date on which a Participant other than a
Non-Employee Director ceased performing services as a result of his or her total
and permanent Disability;

(iv)
twelve (12) months after the date of the death of a Participant whose Active
Status terminated as a result of his or her death; and

(v)
thirty-six (36) months after the date on which the Participant ceased performing
services as a result of Retirement.

(b)
Extension of Term. Notwithstanding subsection (a) above, the Committee shall
have the authority to extend the expiration date of any outstanding Option,
other than an Incentive Stock Option, or SAR in circumstances in which it deems
such action to be appropriate (provided that no such extension shall extend the
term of an Option or SAR beyond the date on which the Option or SAR would have
expired if no termination of the Partner’s Active Status had occurred).

Section 9. Effects of Change of Control.


Notwithstanding any other provision in the Plan to the contrary, the following
provisions shall apply unless otherwise provided in the most recently executed
agreement between the Participant and the Company, or specifically prohibited
under applicable laws, or by the rules and regulations of any applicable
governmental agencies or national securities exchanges or quotation systems.


(a)
Acceleration. Awards of a Participant shall be Accelerated (as defined in
Section 9(b) below) as follows:

(i)
With respect to Non-Employee Directors, upon the occurrence of a Change of
Control;



13





--------------------------------------------------------------------------------







(ii)
With respect to any Partner, upon the occurrence of a Change of Control
described in Section 2(g)(i);

(iii)
With respect to any Partner who Resigns for Good Reason or whose Active Status
is terminated within one year after a Change of Control described in
Section 2(g)(ii) or (iii);

(iv)
With respect to any Partner, upon the occurrence of a Change of Control
described in Section 2(g)(iv) in connection with which each Award is not assumed
or an equivalent award substituted by such successor entity or a parent or
subsidiary of such successor entity; and

(v)
With respect to any Partner who Resigns for Good Reason or whose Active Status
is terminated within one year after a Change of Control described in
Section 2(g)(iv) in connection with which each Award is assumed or an equivalent
award substituted by the successor entity or a parent or subsidiary of such
successor entity.

(b)
Definition. For purposes of this Section 9, Awards of a Participant being
“Accelerated” means, with respect to such Participant:

(i)
any and all Options and SARs shall become fully vested and immediately
exercisable, and shall remain exercisable throughout their entire term;

(ii)
any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units that are not performance-based shall lapse;

(iii)
any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units that are performance-based (and for which the performance
period has not yet been completed) shall lapse, with such performance-based
criteria deemed achieved at the target level specified in the Award Agreement;
and

(iv)
the restrictions and deferral limitations and other conditions applicable to any
other Awards shall lapse, and such other Awards shall become free of all
restrictions, limitations or conditions and become fully vested and transferable
to the full extent of the original grant.

PART III
SPECIFIC TERMS APPLICABLE TO OPTIONS, STOCK AWARDS AND SARS


Section 10. Grant, Terms and Conditions of Options.


(a)
Designation. Each Option shall be designated in an Award Agreement as either an
Incentive Stock Option or a Nonqualified Stock Option. However, notwithstanding
such designations, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by any Partner during any calendar year (under
all plans of the Company) exceeds $100,000, such excess Options shall be treated
as Nonqualified Stock Options. Options shall be taken into account in the order
in which they were granted.



14





--------------------------------------------------------------------------------







(b)
Terms of Options. The term of each Incentive Stock Option shall be no more than
ten (10) years from the date of grant. However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns Shares representing more than ten percent (10%) of the voting power of all
classes of shares of the Company or any Parent or Subsidiary, the term of the
Option shall be no more than five (5) years from the date of grant. The term of
all Nonqualified Stock Options shall be no more than ten (10) years from the
date of grant.

(c)
Option Exercise Prices.

(i)
The per Share exercise price under an Incentive Stock Option shall be as
follows:

(A)
If granted to a Partner who, at the time of the grant of such Incentive Stock
Option, owns shares representing more than ten percent (10%) of the voting power
of all classes of shares of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(B)
If granted to any other Partner, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

(ii)
The per Share exercise price under a Nonqualified Stock Option or SAR shall be
no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

(iii)
In no event shall the Board or the Committee be permitted to Reprice an Option
after the date of grant without shareholder approval.

(d)
Vesting. Unless otherwise provided in the applicable Award Agreement or any
written severance or employment agreement between the Company and the Optionee,
to the extent Options vest and become exercisable in increments, such Options
shall cease vesting as of the date of the Optionee’s Disability or termination
of such Optionee’s Active Status (or, for Directors, as of the date the Director
ceases to serve as a Director) for reasons other than Retirement or death, and,
in case of such Optionee’s termination of Active Status (or, for Directors, the
Director’s ceasing to serve as a Director) due to Retirement or death, such
Options shall become fully vested and immediately exercisable.

(e)
Substitution of SARs for Options. Notwithstanding anything in this Plan to the
contrary, if the Company is required to or elects to record as an expense in its
consolidated statements of earnings the cost of Options pursuant to ASC 718 or a
similar accounting requirement, the Committee shall have the sole discretion to
substitute, without receiving Participants’ permission, SARs paid only in stock
for outstanding Options; provided, the terms of the substituted SARs are the
same as the terms of the Options, the number of shares underlying the number of
SARs equals the number of shares underlying the Options and the difference
between the Fair Market Value of the underlying Shares and the grant price of
the SARs is equivalent to the



15





--------------------------------------------------------------------------------





difference between the Fair Market Value of the underlying shares and the
exercise price of the Options.
(f)
Exercise. Any Option granted hereunder shall be exercisable at such times and
under such conditions as determined by the Committee at the time of grant, and
as are permissible under the terms of the Plan. An Option may not be exercised
for a fraction of a Share.

(g)
One-Time Option Exchange Offer. Notwithstanding any other provision of the Plan
to the contrary, upon approval of the Company’s shareholders, the Committee may
provide for, and the Company may implement, a one-time-only option exchange
offer, pursuant to which certain outstanding Options could, at the election of
the person holding such Option, be tendered to the Company for cancellation in
exchange for the issuance of a lesser amount of Options with a lower exercise
price, provided that such one-time-only option exchange offer is commenced
within six months of the date of such shareholder approval.

Section 11. Grant, Terms and Conditions of Stock Awards, Restricted Stock and
Restricted Stock Units.


(a)
Designation. Stock Awards, Restricted Stock or Restricted Stock Units may be
granted either alone, in addition to, or in tandem with other Awards granted
under the Plan. Restricted Stock or Restricted Stock Units may include dividend
or dividend equivalent rights, as may be specified in the Award Agreement;
provided, however, that dividends or dividend equivalent rights shall not be
paid currently with respect to any Shares underlying awards of Restricted Stock
or Restricted Stock Units that vest or are earned on the basis of Performance
Criteria, except to the extent that such Shares are earned. After the Committee
determines that it will offer a Stock Award, Restricted Stock or Restricted
Stock Units, it will advise the Participant in writing or electronically, by
means of an Award Agreement, of the terms, conditions and restrictions,
including vesting, if any, related to the offer, including the number of Shares
that the Participant shall be entitled to receive or purchase, the price to be
paid, if any, and, if applicable, the time within which the Participant must
accept the offer. The offer shall be accepted by execution of an Award Agreement
or as otherwise directed by the Committee. Payment, if any, of a Stock Award,
Restricted Stock and Restricted Stock Units may be made as permitted by
Section 7(b). Restricted Stock Units can be settled in Shares valued at Fair
Market Value on the settlement date, in cash, or partly in Shares and partly in
cash, as the Committee shall deem appropriate. The term of each award of
Restricted Stock or Restricted Stock Units shall be at the discretion of the
Committee.

(b)
Performance Criteria. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan that are intended to qualify as “performance based
compensation” under Section 162(m) of the Code shall be subject to the
attainment of performance goals relating to the Performance Criteria selected by
the Committee and specified at the time such Restricted Stock and Restricted
Stock Units are granted. For purposes of this Plan, “Performance Criteria” means
one or more of the following (as selected by the Committee): (i) cash flow;
(ii) earnings per share, as adjusted for any stock split, stock



16





--------------------------------------------------------------------------------





dividend or other recapitalization; (iii) earnings measures; (iv) return on
equity; (v) total shareholder return; (vi) share price performance, as adjusted
for any stock split, stock dividend or other recapitalization; (vii) return on
capital; (viii) revenue; (ix) income; (x) profit margin; (xi) return on
operating revenue; (xii) brand recognition/acceptance; (xiii) customer
satisfaction; (xiv) productivity; (xv) expense targets; (xvi) market share;
(xvii) cost control measures; (xiii) inventory turns or cycle time;
(xix) balance sheet metrics; or (xx) strategic initiatives; provided, however,
that “Performance Criteria” shall include any derivations of these Performance
Criteria (e.g., income shall include pre-tax income, net income, operating
income, etc.). Any of these Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit or division of the
Company. Performance Criteria may be stated in absolute terms or relative to
comparison companies or indices to be achieved during a period of time.
The Committee may provide, at the time it establishes performance goals for any
award, that any evaluation of performance shall include or exclude any one or
more of the following events that occurs during a performance period:
(i) significant acquisitions or dispositions of businesses or assets by the
Company, (ii) litigation or claim judgments or settlements; (iii) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary items as described in Accounting Standards Codification
section 225-20-20; (vi) significant, non-recurring charges or credits; and
(vii) foreign exchange rates. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that satisfies
the requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, or any successor provision thereto.
(c)
Vesting. Unless the Committee determines otherwise, the Award Agreement shall
provide for the forfeiture of the non-vested Shares underlying Restricted Stock
or Restricted Stock Units upon the termination of a Participant’s Active Status.
To the extent that the Participant purchased the Shares granted under such
Restricted Stock or Restricted Stock Units and any such Shares remain non-vested
at the time the Participant’s Active Status terminates, the termination of
Active Status shall cause an immediate sale of such non-vested Shares to the
Company at the original price per Share paid by the Participant.

(d)
Plan Minimum Vesting or Issuance Requirements. Subject to the exceptions in
Section 11(e), all Restricted Stock or Restricted Stock Units granted to
Executive Officers that are subject to vesting or issuance solely based on such
Participant’s continuing in Active Status may not vest in full or be issued
earlier (except if accelerated pursuant to (A) Change of Control as described in
Section 9 (including vesting acceleration in connection with employment
termination following such event), (B) the death of the Participant, (C) the
Disability of the Participant, or (D) the Participant’s Retirement) than the
three-year anniversary of the grant date, and all Restricted Stock or Restricted
Stock Units granted to Executive Officers that are subject to vesting or
issuance based in whole or in part on performance conditions and/or the level of
achievement versus such performance conditions shall be subject to a performance
period of not less than one year.



17





--------------------------------------------------------------------------------







(e)
Exception to Plan Minimum Vesting or Issuance Requirements.

(i)
Stock Awards, Restricted Stock or Restricted Stock Units that result in issuing
up to 5% of the maximum aggregate number of Shares authorized for issuance under
the Plan (the “5% Limit” ) may be granted to any one or more Executive Officers
without respect to the Plan Minimum Vesting or Issuance Requirements.

(ii)
All Restricted Stock or Restricted Stock Units granted to Executive Officers
that have their vesting or issuance discretionarily accelerated, other than
pursuant to (A) Change of Control as described in Section 9 (including vesting
acceleration in connection with employment termination following such event),
(B) the death of the Participant, (C) the Disability of the Participant, or
(D) the Participant’s Retirement, are subject to the 5% Limit.

(iii)
Notwithstanding the foregoing, the Committee may accelerate the vesting of
Restricted Stock or Restricted Stock Units such that the Plan Minimum Vesting
Requirements are still satisfied, without such vesting acceleration counting
toward the 5% Limit.

(iv)
The 5% Limit applies in the aggregate to Stock Awards, Restricted Stock or
Restricted Stock Unit grants that do not satisfy Plan Minimum Vesting or
Issuance Requirements and to the discretionary acceleration of Awards.

Section 12. Grant, Terms and Conditions of SARs.


(a)
Grants. The Committee shall have the full power and authority, exercisable in
its sole discretion, to grant SARs to selected Participants. The Committee is
authorized to grant both tandem stock appreciation rights, consisting of SARs
with underlying Options (“Tandem SARs”), and stand-alone stock appreciation
rights (“Stand-Alone SARs”) as described below. The terms of SARs shall be at
the discretion of the Committee. In no event shall the Board or the Committee be
permitted to Reprice a SAR after the date of grant without shareholder approval.

(b)
Tandem SARs.

(i)
Participants may be granted a Tandem SAR, exercisable upon such terms and
conditions as the Committee shall establish, to elect between the exercise of
the underlying Option for Shares or the surrender of the Option in exchange for
a distribution from the Company in an amount equal to the excess of (A) the Fair
Market Value (on the Option surrender date) of the number of Shares in which the
Participant is at the time vested under the surrendered Option (or surrendered
portion thereof) over (B) the aggregate exercise price payable for such vested
Shares.

(ii)
No such Option surrender shall be effective unless it is approved by the
Committee, either at the time of the actual Option surrender or at any earlier
time. If the surrender is so approved, then the distributions to which the
Participant shall become entitled under this Section 12(b) may be made in Shares
valued at Fair Market Value (on the Option



18





--------------------------------------------------------------------------------





surrender date), in cash, or partly in Shares and partly in cash, as the
Committee shall deem appropriate.
(iii)
If the surrender of an Option is not approved by the Committee, then the
Participant shall retain whatever rights he or she had under the surrendered
Option (or surrendered portion thereof) on the Option surrender date and may
exercise such rights at any time prior to the later of (A) five (5) business
days after the receipt of the rejection notice or (B) the last day on which the
Option is otherwise exercisable in accordance with the terms of the instrument
evidencing such Option, but in no event may such rights be exercised more than
ten (10) years after the date of the Option grant.

(c)
Stand-Alone SARs.

(i)
A Participant may be granted a Stand-Alone SAR not tied to any underlying Option
under Section 10 of the Plan. The Stand-Alone SAR shall cover a specified number
of Shares and shall be exercisable upon such terms and conditions as the
Committee shall establish. Upon exercise of the Stand-Alone SAR, the holder
shall be entitled to receive a distribution from the Company in an amount equal
to the excess of (A) the aggregate Fair Market Value (on the exercise date) of
the Shares underlying the exercised right over (B) the aggregate base price in
effect for those Shares.

(ii)
The number of Shares underlying each Stand-Alone SAR and the base price in
effect for those Shares shall be determined by the Committee at the time the
Stand-Alone SAR is granted. In no event, however, may the base price per Share
be less than the Fair Market Value per underlying Share on the grant date.

(iii)
The distribution with respect to an exercised Stand-Alone SAR may be made in
Shares valued at Fair Market Value on the exercise date, in cash, or partly in
Shares and partly in cash, as the Committee shall deem appropriate.

(iv)
The term of all Stand-Alone SARs shall be no more than ten (10) years from the
date of grant.

(d)
Exercised SARs. The Shares issued in settlement of any SARs exercised under this
Section 12, and the Shares underlying any exercised SARs that were not issued in
settlement of the SAR, shall not be available for subsequent issuance under the
Plan.

PART IV
TERM OF PLAN AND SHAREHOLDER APPROVAL




Section 13. Term of Plan. The Plan was originally effective as of the Original
Effective Date. It shall continue in effect until the tenth anniversary of the
Restated Effective Date or until terminated under Section 14 of the Plan or
extended by an amendment approved by the shareholders of the Company pursuant to
Section 14(a).


19





--------------------------------------------------------------------------------









Section 14. Amendment and Termination of the Plan.
(a)
Amendment and Termination. The Board or the Committee may amend or terminate the
Plan from time to time in such respects as the Board may deem advisable
(including, but not limited to amendments which the Board deems appropriate to
enhance the Company’s ability to claim deductions related to stock option
exercises); provided that to the extent required by the Code or the rules of
Nasdaq or the SEC, shareholder approval shall be required for any amendment of
the Plan. Subject to the foregoing, it is specifically intended that the Board
or Committee may amend the Plan without shareholder approval to comply with
legal, regulatory and listing requirements and to avoid unanticipated
consequences deemed by the Committee to be inconsistent with the purpose of the
Plan or any Award Agreement.

(b)
Participants in Foreign Countries. The Committee shall have the authority to
adopt such modifications, procedures, and sub-plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

(c)
Effect of Amendment or Termination. Any amendment or termination of the Plan
shall not impair the rights of holders of Awards and such Awards shall remain in
full force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.

Section 15. Shareholder Approval. The effectiveness of the Plan is subject to
approval by the shareholders of the Company in accordance with applicable Nasdaq
rules.
PART V
OTHER PROVISIONS


Section 16. No Liability of Company. The Company and any Subsidiary that is in
existence or hereafter comes into existence shall not be liable to a Participant
or any other person as to: (i) the non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted hereunder.


Section 17. Non-Exclusivity of Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board or the Committee to adopt such other incentive arrangements as either may
deem desirable, including without limitation, the granting of Stock Awards,
Restricted Stock, Restricted Stock


20





--------------------------------------------------------------------------------





Units, or Options otherwise than under this Plan or an arrangement not intended
to qualify under Code Section 162(m), and such arrangements may be either
generally applicable or applicable only in specific cases.


Section 18. Governing Law. This Plan and any agreements or other documents
hereunder shall be interpreted and construed in accordance with the laws of the
state of Washington and applicable federal law. Any reference in this Plan or in
the agreement or other document evidencing any Award to a provision of law or to
a rule or regulation shall be deemed to include any successor law, rule or
regulation of similar effect or applicability.


21



